Citation Nr: 1745234	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-05 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine with herniation and intervertebral disc syndrome (lumbar spine disability).

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to a compensable rating for appendectomy scar.

6.  Entitlement to an increased rating for major depressive disorder, rated as 50 percent prior to October 5, 2016 and 70 percent thereafter.  

7.  Entitlement to service connection for obesity.
8.  Entitlement to service connection for a bilateral knee disability.

9.  Entitlement to service connection for a left foot disability.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for diabetes mellitus.

12.  Entitlement to service connection for obstructive sleep apnea.

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

14.  Entitlement to additional compensation for dependent grandchildren.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1976 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010, September 2010, and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2012, the RO granted increased disability ratings (20 percent) for peripheral neuropathy of the right and left lower extremities for the entire appeal period.  In October 2016, the RO granted an increased rating of 70 percent for major depressive disorder, effective October 5, 2016.  Because these increases do not constitute a full grant of the benefits sought, the higher evaluation issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In January 2017, the Veteran testified at a Board hearing before the undersigned.  A hearing transcript is of record.

The issues of entitlement to ratings in excess of 20 percent for the lumbar spine disability and peripheral neuropathy of the lower extremities, entitlement to service connection for hypertension and diabetes mellitus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the January 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal concerning the issues of entitlement to a compensable rating for bilateral hearing loss, entitlement to service connection for obesity, entitlement to a compensable rating for appendectomy scar, entitlement to service connection for a bilateral knee disability, entitlement to service connection for a left foot disability, and entitlement to additional compensation for dependent grandchildren.

2.  From October 29, 2009 to March 19, 2014, the Veteran's major depressive disorder had been productive of occupational and social impairment with reduced reliability and productivity.

3.  From March 20, 2014, the Veteran's major depressive disorder has been manifested by occupational and social impairment with deficiencies in most areas.

4.  The Veteran's obstructive sleep apnea had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning the issue of entitlement to a compensable rating for bilateral hearing loss are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of a substantive appeal concerning the issue of entitlement to a compensable rating for appendectomy scar are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for withdrawal of a substantive appeal concerning the issue of entitlement to service connection for obesity are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

4.  The criteria for withdrawal of a substantive appeal concerning the issue of entitlement to service connection for a bilateral knee disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

5.  The criteria for withdrawal of a substantive appeal concerning the issue of entitlement to service connection for a left foot disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).
6.  The criteria for withdrawal of a substantive appeal concerning the issue of entitlement to additional compensation for dependent grandchildren are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

7.  From October 29, 2009 to March 19, 2014, the criteria for a rating in excess of 50 percent for major depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2016).

8.  From March 20, 2014, the criteria for a rating of 70 percent, but no higher, for major depressive disorder are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2016).

9.  The criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made in writing or on the record at a hearing by the veteran or by an authorized representative.  38 C.F.R. § 20.204.

The Veteran's perfected appeal included claims of entitlement to a compensable rating for bilateral hearing loss, entitlement to service connection for obesity, entitlement to a compensable rating for appendectomy scar, entitlement to service connection for a bilateral knee disability, entitlement to service connection for a left foot disability, and entitlement to additional compensation for dependent grandchildren.  However, the Veteran and his representative expressly withdrew these issues from appellate consideration on the record at the beginning of the January 2017 Board hearing.  See Board Hearing Transcript (Tr.) at 2.

As there is no allegation of error of fact or law for Board consideration on these issues, the Board does not have jurisdiction to consider the appeal of these matters, and they must be dismissed.

Major Depressive Disorder

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran asserts that the symptomatology associated with his major depressive disorder includes tearing and crying often, an inability to concentrate, having no friends except his wife, and preferring to stay at home.  See Board Hearing Tr. at 3.  He reported he has been suicidal 3 times in the past with the first time being shortly after his back injury and the last time being in 1992 prior to his discharge from service.  March 2014 VA examination report.  

The Veteran is currently rated at 50 percent disabling from October 29, 2009 to October 4, 2016 and 70 percent thereafter under 38 C.F.R. § 4.130, DC 9434 for major depressive disorder, which is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9434.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in DC 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Following a review of the evidence of record, the Board finds that the rating of 50 percent is warranted for the period of October 29, 2009 to March 19, 2014, as the Veteran's major depressive disorder was manifested by occupational and social impairment with reduced reliability and productivity during this period.  A July 8, 2010 VA treatment record shows that he had little interest or pleasure in doing things nearly every day and felt down, depressed, or hopeless for several days.  However, it was noted that he was not suicidal and he was not taking any antidepressant medication, and he was not seeing a counselor or therapist.  A July 29, 2010 VA treatment record shows that he reported being overwhelmed with life stressors, his sleep was poor, and his energy and motivation were down.  However, it was noted that he was "future oriented" and there was no evidence of risk to self or other harm.  An August 2010 VA treatment record shows that he reported being depressed, tearful, fatigued, lacked motivation and energy, and slept 4-5 restless hours per night.  Nevertheless, he denied any thought, intent or plan for suicide.  He also denied a history of violent or aggressive behavior.  Further, a March 2011 VA treatment record shows that he reported doing better.  He reported a more stable mood, being calmer, having better sleep, and was able to handle stress with better impulse control.  

A March 2012 VA treatment record shows that he was doing well.  Although his mood was mildly depressed with a broad range of affect, his speech was within normal limits; his thought processes were coherent and goal directed; he had no evidence or report of auditory or visual hallucinations or delusions; insight and judgement were good; and he denied suicidal or homicidal ideation, intent or plan.  A November 2012 VA treatment record shows that he was oriented times 3; he was neatly groomed and dressed appropriately for the weather; his mood was euthymic with a broad range of affect; his speech was within normal limits; his thought processes were coherent and goal directed; there was no evidence or report of auditory or visual hallucinations or delusions; insight and judgment were good; and he denied suicidal or homicidal ideation, intent or plan.  A July 2013 VA treatment record shows that he reported that things were pretty good.  Further, he reported looking forward to a vacation to visit his wife's family in California.  He denied suicidal or homicidal ideation, intent or plan.  

The Board finds that the symptomatology and functional impact resulting from the Veteran's major depressive disorder is appropriately contemplated by the 50 percent rating from October 29, 2009 to March 19, 2014, because the Veteran manifested symptoms of depressed mood, poor sleep, fatigue, and lack of motivation and energy.  The Board finds that a rating in excess of 50 percent is not warranted because the Veteran did not demonstrate the symptoms associated with higher ratings, nor did he demonstrate other symptoms of similar severity, frequency, and duration.  During the relevant period, the Veteran did not manifest any severe symptomatology related to cognition, judgment or mental acuity.  He consistently denied having auditory or visual hallucinations, and delusions.  Moreover, during the relevant period he did not endorse any suicidal ideation.  Further, a March 2011 VA treatment record shows that he reported enjoying being a grandfather and taking care of his grandchildren, and a July 2013 VA treatment record shows that he reported that his mood was stable and that things were going well with his teenage grandson and his wife.  When considering the frequency, intensity, and duration of the Veteran's symptoms, the Board finds that the Veteran's overall mental health picture, as evidenced during VA treatment, is in keeping with a 50 percent rating.  

As of March 20, 2014, the Veteran's psychiatric condition worsened warranting a 70 percent rating, as that was the first instance of a notation of suicidal ideation during the appeal period.  Specifically, the Veteran reported during a VA examination on that date that he felt like not being here anymore but had no intention of harming himself.  He again endorsed ongoing passive suicidal ideation at his October 2016 VA examination.  His symptoms at that time also included depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; and suicidal ideation.  Further, the examiner indicated that his mood was dysphoric and his affect was labile, and he cried throughout the interview.  However, the examiner also indicated that he was dressed appropriately in civilian clothing; he was alert and oriented to person, place, time and situation; his thought process was logical and goal directed; he denied current hallucinations, delusions, suicidal or homicidal ideation; his speech pattern was within normal limits for rate, tone and rhythm; he was able to make and maintain eye contact during the interview; his recent and remote memory appeared to be intact; he was able to track the conversation during the interview and provide a coherent history; and he did not experience any word finding difficulties or parapraxis.  

Based on the evidence of record described above, the Board finds that as of March 20, 2014, the Veteran's major depressive disorder has been manifested by occupational and social impairment with deficiencies in most areas, particularly work, judgment, thinking, and mood, based on symptoms such as difficulty with concentration, suicidal ideation, isolative behaviors, anxiety, depression, and difficulty in adapting to stressful circumstances (including in a work setting).  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017)(". . . the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas.").

A 100 percent rating is not warranted at any point during the appeal period because the evidence does not show that the Veteran's depression was manifested by total occupational and social impairment.  Throughout the appeal period, the Veteran has been married and lives with his spouse, and he has not had symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name; nor has he demonstrated any other symptoms of similar frequency, severity or duration.  

Service Connection

The Veteran asserts that he has obstructive sleep apnea that had its onset in service.  Specifically, he asserts that he had sleep apnea symptoms during active duty service, to include not sleeping for more than 4 hours and waking up gasping for air.  See Board Hearing Tr. at 21.  He asserts that Dr. Lee diagnosed him with severe obstructive sleep apnea in the early 1990s.  See id. at 21-22.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In this case, the Veteran has been diagnosed with obstructive sleep apnea.  See January 2008 Dr. Lee treatment record.  Further, the September 1992 separation exam report shows that the Veteran reported frequent trouble sleeping and shortness of breath.  Thus, the first two elements of service connection are established.  Regarding the final element of service connection, nexus, Dr. Allen, a VA physician, opined in April 2013 that more likely than not the Veteran had sleep apnea issues in service, highlighting that treatment notes show that he was not sleeping well.  

Given the service treatment records that document in-service reports of trouble sleeping, the competent and credible lay statements from the Veteran that indicate that he experienced sleep problems during service, and the probative April 2013 medical statement from Dr. Allen, the Board finds that service connection for obstructive sleep apnea is warranted.  38 C.F.R. § 3.102.



ORDER

The appeal concerning the issue of entitlement to a compensable rating for bilateral hearing loss is dismissed.

The appeal concerning the issue of entitlement to a compensable rating for appendectomy scar is dismissed.

The appeal concerning the issue of entitlement to service connection for obesity is dismissed.

The appeal concerning the issue of entitlement to service connection for a bilateral knee disability is dismissed.

The appeal concerning the issue of entitlement to service connection for a left foot disability is dismissed.

The appeal concerning the issue of entitlement to additional compensation for dependent grandchildren is dismissed.

From October 29, 2009 to March 19, 2014, a rating in excess of 50 percent for major depressive disorder is denied.

From March 20, 2014, a 70 percent rating, but no higher, for major depressive disorder is granted.

Service connection for obstructive sleep apnea is granted.



REMAND

Lumbar Spine Disability and Peripheral Neuropathy

The January 2010 VA examiner did not ask the Veteran if he had flares of his lumbar spine condition.  The March 2014 VA examiner noted that the Veteran reported having flares that limit his physical activities.  However, the examiner opined that the Veteran did not have any additional limitation of functional ability of the thoracolumbar spine during flares.  The examination is inadequate for rating purposes because the examiner did not address the Veteran's lay information in estimating his functional loss due to flares.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  Further, the examination is inadequate because it did not include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, an updated VA examination is necessary, and the peripheral neuropathy claims are intertwined with this request development.  The examiner should also render retrospective opinions.  

Hypertension and Diabetes Mellitus

The Veteran asserts that he had an in-service blood pressure reading of 50/30 during the hostage crisis in Iran.  See Board Hearing Tr. at 18.  Further, he asserts that Dr. Lee, a civilian doctor, diagnosed hypertension within 1 year of separation from service.  See id. at 19.  Although service treatment records (STRs) show that he was not diagnosed with hypertension, he had several elevated blood pressure readings: 130/70 in March 1985; 138/78, 128/70, and 130/78 in January 1990; and 120/70 in September 1992.  Records dated within one year of separation of service include a December 1992 VA treatment record showing a blood pressure reading of 122/60, and a January 1993 VA treatment record showing a blood pressure reading of 122/92.  He has a current diagnosis of hypertension.  

The Veteran asserts that he gained weight during the last year of service.  See Board Hearing Tr. at 17.  A June 1992 STR indicates a recommendation to lose 4-8 pounds per month and he was diagnosed with being overweight.  The Veteran asserts that "Dr. Weeks" of the VA opined on October 14, 2009 that his obesity is due to not being able to exercise secondary to his lower back pain and his subsequent diabetes and hypertension are in turn related to his weight gain and thus, his diabetes and hypertension are related to active duty.  See Board Hearing Tr. at 20, 27.  A review of the Veteran's VA treatment records show that he has received treatment from R. Weeks, ARNP.  Mr. Weeks opined in the October 14, 2009 VA treatment record that it is more likely than not that his obesity issues are related to not being able to exercise due to low back pain and that his subsequent diabetes and hypertension are in turn related to his weight gain.  However, no rationale was provided for this conclusion.  Additionally, the April 2010 VA examiner's unfavorable opinion does not conform to recent guidance on claims related to obesity issued by VA's Office of General Counsel (OGC) on this issue.  VAOPGCPREC 1-2017.  Nor is direct service connection addressed irrespective of obesity in either opinion.  Accordingly, on remand, an addendum opinion is needed.

Any outstanding VA and private treatment records should also be secured on remand.  The issue of entitlement to a TDIU is intertwined with the issues remanded herein.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain outstanding private records, to include any outstanding records from Dr. Lee.

3.  Then schedule the Veteran for a VA examination with a different examiner to determine the current nature and severity of his lumbar spine disability and associated peripheral neuropathy.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.
Full range of motion testing must be performed where possible.  The joints involved should be tested in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also provide an opinion as to the range of motion throughout the appeal period (since October 2009) of the lumbar spine in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  

All examination findings, along with complete rationale for any conclusions reached, must be provided.  If unable to provide an opinion without resorting to speculation, the examiner should explain the basis for this conclusion (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

The examiner must also estimate lumbar spine functional loss due to flare ups throughout the appeal period (since October 2009) in terms of additional loss of motion.  In addressing this question, please discuss the March 2014 VA examiner's notation that the Veteran reported having flares that limit his physical activities and the examiner's opinion that the Veteran did not have any additional limitation of functional ability of the thoracolumbar spine during flares.  If the examiner is unable to provide such an opinion without resorting to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

4.  Then obtain an addendum opinion to determine the etiology of the Veteran's hypertension and diabetes mellitus.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  The examiner is requested to address the following:

(a)  Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension:

   (1) had its onset in service;

(2) is otherwise related to elevated blood pressure readings documented during active service (130/70 in March 1985; 138/78, 128/70, 130/78 in January 1990; and 120/70 in September 1992); or

(3) manifested to a compensable degree within one year of service?  In addressing this question, please consider the December 1992 VA treatment record showing a blood pressure reading of 122/60; and the January 1993 VA treatment record showing a blood pressure reading of 122/92.

(b)(1) Is it at least as likely as not (50 percent or greater probability) the Veteran's service-connected back disability caused him to become obese? 

(2) If so, is it at least as likely as not that obesity was a "substantial factor" in causing hypertension? 

(3) If so, is it at least as likely as not that hypertension would not have occurred but for obesity caused by the service-connected back disability?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus:

(1) had its onset in service; or

(2) manifested to a compensable degree within one year of service.

(d)(1) Is it at least as likely as not (50 percent or greater probability) the Veteran's service-connected back disability caused him to become obese? 

(2) If so, is it at least as likely as not that obesity was a "substantial factor" in causing diabetes mellitus? 

(3) If so, is it at least as likely as not that diabetes mellitus would not have occurred but for obesity caused by the service-connected back disability?

A robust rationale for all opinions expressed must be provided.

5.  Then, after taking any development deemed necessary, readjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


